Order, Supreme Court, New York County (Carol *529R. Edmead, J.), entered September 29, 2009, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, with costs, and the motion granted. The Clerk is directed to enter judgment in defendants’ favor dismissing the complaint.
By accepting premium payments for three months after commencing this action to rescind the insurance policies, and doing so apparently intentionally (to “protect” the insured pending a determination of the action), plaintiff waived its right to rescind the policies (Security Mut. Life Ins. Co. of N.Y. v Rodriguez, 65 AD3d 1, 7-11 [2009]). Concur—Tom, J.P., Mazzarelli, Acosta, Renwick and Freedman, JJ. [Prior Case History: 2009 NY Slip Op 32227(U).]